UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5084


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARVIN LORENZO HASKINS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-05-6)


Submitted:   June 19, 2006              Decided:    September 7, 2006


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Sofie W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marvin Lorenzo Haskins pled guilty to one count of

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2000), pursuant to a written plea agreement.               The

district court determined Haskins satisfied the requirements for

enhancement under the Armed Career Criminal Act (“ACCA”) and

sentenced Haskins to 180 months’ imprisonment.       We affirm in part

and dismiss in part.

           On appeal, Haskins contends the district court erred in

its application of the ACCA.    The Government, however, argues this

claim is precluded by the waiver of appellate rights contained in

Haskins’s plea agreement, according to which he waived his right

“to appeal whatever sentence is imposed, including any issues that

relate to the establishment of the advisory Guideline range,

reserving only the right to appeal from a sentence in excess of the

applicable    advisory   Guideline   range   that   is    established   at

sentencing . . . .”

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2000).           United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).      Whether a defendant has

effectively waived the right to appeal is an issue of law we review

de novo.     United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992).

     Where, as here, the United States seeks enforcement of an
     appeal waiver and there is no claim that the United


                                 - 2 -
     States breached its obligations under the plea agreement,
     we will enforce the waiver to preclude a defendant from
     appealing a specific issue if the record establishes that
     the waiver is valid and that the issue being appealed is
     within the scope of the waiver.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005) (internal

citations omitted).     An appeal waiver is valid if the defendant

knowingly and intelligently agreed to waive his right to appeal.

Id. at 169.      However, “[a]n appeal waiver is not knowingly or

voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the plea

agreement during the Rule 11 colloquy and the record indicates that

the defendant did not otherwise understand the full significance of

the waiver.”    United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005) (internal quotations omitted).

          The    language   in   the   plea   agreement   is   clear   and

unambiguous.     During the Rule 11 hearing, the district court

specifically questioned Haskins regarding the appeal waiver, and

Haskins responded that he understood its effects.          Additionally,

Haskins concedes he was informed of the penalties that could be

imposed as a result of his guilty plea, including the effect of an

enhancement under the ACCA. We conclude the appeal waiver is valid

and enforceable and that Haskins’s challenge to the district

court’s enhancement under the ACCA clearly falls within the scope

of the waiver.    Therefore, we dismiss the component of Haskins’s

appeal attacking his sentence.



                                  - 3 -
           Haskins also contends the district court erred in its

denial of his pro se motion to withdraw his guilty plea.                    A

defendant may withdraw a guilty plea prior to sentencing if he “can

show a fair and just reason for requesting the withdrawal.”             Fed.

R. Crim. P. 11(d)(2)(B).     We review a district court’s denial of a

motion to withdraw a guilty plea for abuse of discretion.              United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).         Further, we

closely   scrutinize   the   Rule   11   colloquy   and   attach   a   strong

presumption that the plea is final and binding if the Rule 11

hearing is adequate.    United States v. Lambey, 974 F.2d 1389, 1394

(4th Cir. 1992) (en banc).     We conclude from the materials before

us on appeal that Haskins has failed to overcome the presumption

that his guilty plea is final and binding. Therefore, the district

court did not abuse its discretion in denying Haskins’s pro se

motion to withdraw his guilty plea.

           Accordingly, we deny Haskins’s motion for an extension of

time to file a pro se reply brief as moot, affirm his conviction,

and dismiss his challenge to his sentence.*         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                     AFFIRMED IN PART AND
                                                        DISMISSED IN PART




     *
      We have considered Haskins’s pro se filing and find the
issues raised therein meritless.

                                    - 4 -